DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Mothew on 02/24/2022.
The application has been amended as follows:
Claim 54. A display device according to claim 52, wherein the backlight comprises: 
an array of light sources;
a directional waveguide comprising: 
an input end extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and 
opposed first and second guide surfaces extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
Reasons for Allowance
Claims 48, 52-69, and 72-82 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 48 and 69, Macmaster (US Pub. 20060146405) teaches (in figure 1-2B and 4) a display device comprising: a spatial light modulator (10); at least one display polariser (30) arranged on a side of the spatial light modulator; an additional polariser (120) arranged on the same side of the spatial light modulator as the display polariser; a first passive retarder (105) arranged between the additional polariser and the display polariser, and an additional passive retarder (110)  wherein the first and additional passive retarders have slow axes (axes perpendicular to 106 and 111 see paragraphs 53-54 ) in the plane of the passive retarders that are crossed (see figure 2A and paragraph 40), there being no other retarders arranged between the additional polariser and the display polariser wherein the first and additional passive retarders and λ/2 plates (see paragraphs.
Osterman et al. (US Pub. 20170276960) teaches (in figure 1) that a wave plate (44) formed by a stack of two λ/4 plates with parallel optical axis is equivalent to a λ/2 plate with the same optical axis (see paragraph 70). 
Wang et al. (US Pub. 20060262258) teaches (in figures 1A-1H) that retardation films will cause a phase difference of 2πR/λ between orthogonal polarizations of a light wave that passes therethrough where R is the retardation for light of wavelength λ and that retardation films with phase differences offset by 2π are equivalent and produce the same phase delay between the orthogonal polarizations specifically teaching that a retardation film with a retardance of R= λ/4 (137.5 nm for light with a wavelength of 550 nm) from 2πR/λ=π/2 is equivalent to a retardation film with a retardance of R= 5λ/4 (687.5 nm for light with a wavelength of 550 nm) from 2πR/λ=(π/2)+2π (see paragraphs 30 and 35). 
However, it would not have been obvious to one of ordinary skill in the art at the time of filing to first modify the λ/2 plates in Macmaster to be stacked λ/4 plates and then further modify each of the quarterwave plates to be 5λ/4 plates. 
As such, the prior art taken alone or in combination fails to teach or fairly suggest a display in which only a first and additional pair of passive retarders are present between an additional polariser and a display polariser wherein each of the first and additional pairs of passive retarders comprise passive retarders with crossed slow axes and each passive retarder has a retardance for light of a wavelength of 550nm in a range from 600nm to 850nm in combination with the other required elements of claims 48 and 69 respectively. 
Claims 52-68 and 72-82 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-13 of applicant’s response, filed 02/10/2022, with respect to claims 48, 52-69, and 72-82 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 48 and 52-69 have been withdrawn. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871